 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (hereinafter “Release”) is entered into
among Paul H. Layne (hereinafter “Executive”) and The Howard Hughes Corporation,
a Delaware corporation (the “Company”).

 

The parties previously entered into an employment agreement dated October 21,
2019 (the “Employment Agreement”), pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and nonrevocation of this Release. Executive has retired from his
employment, which the Executive and the Company mutually agree shall be treated
as a termination without Cause pursuant to Sections 3(d) and 4(a) of the
Employment Agreement. Capitalized terms used but not defined in this Release
shall have the meanings set forth in the Employment Agreement.

 

NOW THEREFORE, in consideration of certain payments and benefits under the
Employment Agreement, Executive and the Company agree as follows:

 

1.       Waiver of Notice Period. Notwithstanding Section 3(d) of the Employment
Agreement, in exchange for the Company’s agreements in paragraph 2 of this
Release, Executive hereby waives the sixty (60) day notice period described
therein and agrees that his termination date shall be September 17, 2020 (the
“Termination Date”).

 

2.       Continuation of Salary and Benefits. Notwithstanding the fact that
Executive’s date of termination of employment with the Company is on the
Termination Date, the Company acknowledges and agrees that, through and
including November 16, 2020, the Company shall continue to pay or provide to
Executive (i) the Annual Base Salary, paid in accordance with the Company’s
normal payroll practices, and (ii) continued participation in the Company’s
health, medical, and dental insurance plans that Executive was participating in
immediately prior to the Termination Date in accordance with their terms:
provided, however, that if such continuation of coverage is not allowed under
the terms of the applicable plan or by the applicable plan provider, or to the
extent necessary to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended, the Company
may instead provide Executive with a lump sum payment (no later than March 15,
2021) equal to the aggregate COBRA premiums that Executive pays to continue his
participation for himself and his dependents in such plans through November 16,
2020.

 

3.       Severance Pay and Benefits. The Company and Executive acknowledge and
agree that the following constitutes the severance pay and benefits to which
Executive is entitled under Section 4(a) of the Employment Agreement (in
addition to the Accrued Benefits and the payments described in paragraph 2 of
this Release), subject to Executive’s timely execution, delivery, and
nonrevocation of this Release:

 



 

 

 

 

Employment Agreement Section

 

 

Payment or Benefit

 

 

Amount or Description

 

 

 

Payment or Benefit Date

 

4(a)(ii)

 

2020 Target Bonus Payment

 

$880,000.00

 

On or before
November 16, 2020

 

4(a)(iii)

 

Cash Severance

 

$1,750,000.00

 

On or before
November 16, 2020

 



4(a)(iv)

 

 

 



Continued Equity Vesting

 



Time-based equity awards vest in full; performance-based equity awards (copies
of which shall be provided by the Company within 10 days following Executive's
execution of this Release) eligible to vest in

accordance with their terms

 

 



Time-based awards vest as of the Termination Date; potential vesting dates for
performance-based awards governed by Section 4(a)(iv) of the Employment
Agreement and applicable award documentation

  

In addition, the Company and Executive acknowledge and agree that any Company
stock ownership requirements applicable to Executive shall cease to apply. For
the avoidance of doubt, there shall be no restrictions after the Termination
Date on Executive’s ability to pledge Company stock held by Executive (or sell
such stock), and the Company shall reasonably cooperate with Executive to timely
respond to any requests from third parties to confirm the foregoing.

 

4.       Withholding. The Company shall withhold from any amounts paid or
provided to Executive under this Release such federal, state, local, or non-U.S.
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

5.       Releases. Executive expressly waives and releases the Company, its
affiliates and related entities, parent corporations and subsidiaries, and all
current and former directors, administrators, supervisors, managers, agents,
officers, partners, stockholders, attorneys, insurers and employees of the
Company and its affiliates, related entities, parent corporations and
subsidiaries, and their successors and assigns (the “Company Released
Entities”), from any and all claims, actions and causes of action, at law or in
equity, known or unknown, including, without limitation, those directly or
indirectly relating to or connected with Executive’s employment with the Company
or termination of such employment, including but not limited to any and all
claims under the Texas Commission on Human Rights Act, the Texas Payday Act, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, as such Acts have been amended, and all other forms of
employment discrimination whether under federal, state or local statute or
ordinance, wrongful termination, retaliatory discharge, breach of express,
implied, or oral contract, interference with contractual relations, defamation,
intentional infliction of emotional distress and any other tort or contract
claim under common law of any state or for attorneys’ fees, based on any act,
transaction, circumstance or event arising up to and including the date of
Executive’s execution of this Release; provided, however, that (i) nothing
herein shall limit or impede Executive’s right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission, or any similar local, state or federal
agency, or to file a claim for unemployment compensation benefits, and/or any
causes of action which by law Executive may not legally waive, (ii) Executive
does not release the Company Released Entities from any rights and/or claims (a)
Executive may have that arise after the date Executive signs this Release, (b)
that by law cannot be waived by private agreement, (c) to enforce the Employment
Agreement in accordance with its terms (including the severance provisions set
forth in the Employment Agreement), subject to the terms of this Release, (d)
with respect to indemnification, advancement of expenses, reimbursement, or
directors and officers insurance liability coverage arising under the charter,
bylaws, other organizational documents, and insurance policies of, or maintained
by, the Company and its subsidiaries and other affiliates, or (e) to enforce
this Release. Executive agrees, however, that if Executive, or anyone acting on
Executive’s behalf, brings any action concerning or related to any cause of
action or liability released in this Release, Executive waives any right to, and
will not accept, any payments, monies, damages, or other relief awarded in
connection therewith. Notwithstanding anything to the contrary in this Release,
Executive shall not be prohibited from: (i) filing and, as provided for under
Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing confidential information to the extent required
by law or legal process or permitted by Section 21F of the Securities Exchange
Act of 1934; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (iv) receiving an award for
information provided to any government agency that is responsible for enforcing
the law. The Company expressly waives and releases Executive from any and all
claims, actions and causes of action, at law or in equity, known or unknown,
arising prior to the Effective Date; provided, however, the Company does not
release Executive from any of the following rights and/or claims: (i) any rights
and/or claims the Company may have that arise after the date Executive signs
this Release; (ii) any rights and/or claims that by law cannot be waived by
private agreement; (iii) any rights and/or claims which are based upon any acts
or omissions of Executive that involve fraud or arising out of acts that
constitute a violation of criminal laws; (iv) any rights and/or claims to
enforce the Employment Agreement in accordance with its terms (including the
restrictive covenants set forth in the Employment Agreement), subject to the
terms of this Release; or (v) any rights and/or claims to enforce this Release.
Notwithstanding the foregoing or any other term or provision hereof, in no event
does Executive waive any claims, causes of action, rights, or privileges arising
under Federal, state or other securities, corporate, or other laws by virtue of
his status as a stockholder, warrant holder or other security holder of the
Company.

 



-2-

 

 

6.       Effectiveness; Revocation. Executive acknowledges: (a) that Executive
has been advised in writing hereby to consult with an attorney before signing
this Release, and (b) that Executive has had at least twenty-one (21) days after
receipt of this information and Release to consider whether to accept or reject
this Release. Executive understands that Executive may sign this Release prior
to the end of such twenty-one (21) day period, but is not required to do so. In
addition, Executive has seven (7) days after Executive signs this Release to
revoke it. Such revocation must be in writing and delivered either by hand or
mailed and postmarked within the seven (7) day revocation period. If sent by
mail, it is requested that it be sent by certified mail, return receipt
requested to the Company, in care of the office of the General Counsel. If
Executive revokes this Release as provided herein, it shall be null and void. If
Executive does not revoke this Release within seven (7) days after signing it,
this Release shall become enforceable and effective on the eighth (8th day after
the Executive signs this Release (the “Effective Date”).

 

7.       No Admission. Executive and the Company agree that neither this Release
nor the performance hereunder constitutes an admission by the Company or any of
its affiliates of any violation of any federal, state or local law, regulation,
or common law, or any breach of any contract or any other wrongdoing of any
type.

 

8.       Governing Law. This Release shall be construed and enforced pursuant to
the laws of the State of Delaware as to substance and procedure, including all
questions of conflicts of laws.

 

9.       Entire Agreement. This Release constitutes the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter thereof; provided that this Release does not apply to: (a) any claims
under employee benefit plans subject to the Employee Retirement Income Security
Act of 1974 in accordance with the terms of the applicable employee benefit
plan, or any option agreement or other agreement pursuant to which Executive may
exercise rights after termination of employment to acquire stock or other equity
of the Company, (b) any claim under or based on a breach of this Release or
Sections 4 or 8 of the Employment Agreement after the date that Executive signs
this Release; (c) rights or claims that may arise under the Age Discrimination
in Employment Act or otherwise after the date that Executive signs this Release;
or (d) any right to indemnification or directors and officers liability
insurance coverage to which Executive is otherwise entitled in accordance with
the Employment Agreement. The captions to each paragraph of this Release are
inserted for convenience only, are not part of the provisions hereof and shall
have no force or effect.

 



-3-

 

 

10.     Certain Specific Acknowledgments. Executive expressly acknowledges and
agrees that, as of and following the date of Executive’s termination of
employment with the Company, Executive has no further right to, and the Company
shall not pay or provide to Executive, any Company-provided perquisites or
fringe benefits (except as expressly provided in paragraph 2 of this Release, or
any continuation of benefits required under the Consolidated Omnibus
Reconciliation Act of 1985 (commonly known as “COBRA”) at Executive’s sole cost
and expense). Executive shall have until October 17, 2020 to collect his
personal effects (at his expense) from Company-owned or Company-leased premises
in The Woodlands, Texas or Dallas, Texas, (after which period Executive
acknowledges and agrees that the Company may dispose of any such personal
effects at its discretion). Executive shall provide to the Company a list of
Executive’s property and personal effects, and the Company and Executive agree
to review such list in good faith following the execution of this Release and to
use reasonable best efforts to mutually agree on the final contents of such list
following a review of the items in such Company-owned or Company-leased
premises; provided, however, that Executive expressly acknowledges and agrees
that no proprietary or confidential information of the Company or its Affiliates
(as described in Section 8(b) of the Employment Agreement) shall constitute
Executive’s personal property, and that Executive shall return all such
proprietary or confidential information to the Company (or, in the case of such
information stored on Executive’s electronic devices, delete such information).
The Company expressly acknowledges and agrees that Executive shall be entitled
to retain the Company owned electronic devices Executive currently uses, subject
to removal of any proprietary and confidential information of the Company or its
Affiliates (as described in Section 8(b) of the Employment Agreement) from such
devices. As of the Termination Date, Executive hereby resigns from his position
as a member of the Board of Directors of the Company, and from all fiduciary
positions (including as trustee) and from all other offices and positions he
holds with the Company and any of its affiliates.

 

11.     EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY
UNDERSTANDS THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND
VOLUNTARILY AND WITHOUT COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.

 

[Signature Page Follows]

 



-4-

 

 

EXECUTIVE       /s/ Paul H. Layne   Paul H. Layne       THE HOWARD HUGHES
CORPORATION       By: /s/ David O'Reilly     Name David O'Reilly     Title
Interim CEO; President and CFO  

 

[Signature Page to Separation and Release Agreement]

 



 

 